Citation Nr: 1317419	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-24 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether a prior denial of a claim of entitlement to service connection for a cervical spine disability should be reconsidered and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  In an August 2006 decision, the Board denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a cervical spine disorder on the basis of new and material evidence having not been submitted.

2.  Relevant service department records that existed at the time of the prior denial were associated with the claims files after the August 2006 Board decision.


CONCLUSION OF LAW

The requirements for reconsideration of a claim of entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to:  (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Service connection for a cervical spine disorder was initially denied in a June 1991 raring decision.  The Veteran did not perfect an appeal as to the initial denial of his claim.

In December 2001, the Veteran filed an application to reopen the previously denied claim for service connection for a cervical spine disorder.  The claim to reopen was denied in an April 2003 rating decision.  In an August 2006 unappealed decision, the Board denied reopening of the claim based on a determination that new and material evidence had not been submitted.  

Thereafter, in November 2007, the Veteran filed a second request to reopen the previously denied claim, which is the claim currently on appeal.  In support of his claim, the Veteran submitted copies of his service treatment records.  These records show that he received in-patient treatment for the residuals of a gunshot wound (GSW) of the left elbow sustained during his combat service in Vietnam.  These records generally show that his cervical spine was assessed during his in-patient treatment.

In September 2012, the RO obtained additional service treatment records and service personnel records that further reflect the Veteran's in-patient treatment of the residuals of his left elbow GSW.  These service treatment records also include the findings of the clinical assessments of the Veteran's cervical spine.

The above referenced service department records were not previously considered in the August 2006 Board decision.  These records are pertinent because they include relevant clinical examinations of the Veteran's spine during his active duty service.  Given the submission of these new service department records, the claim must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c).


ORDER

The Board having determined that relevant service department records have been received, reconsideration of the claim of entitlement to service connection for a cervical spine disability is granted.



REMAND

Having determined that the claim for service connection for a cervical spine disorder must be reconsidered on a de novo basis, the Board finds that additional development is prior to any further adjudication of the Veteran's claim.  

The Veteran attributes his current cervical spine arthritis to injuries he sustained during his combat service in Vietnam.  Specifically, he claims that during an incident of combat with the enemy, he was struck on his head and neck by an illumination canister (used to increase visibility) that fell from the sky.  He also claims that his disorder is related to the physical stress and demands of his combat service because he had to carry heavy equipment.  As reflected in a March 2013 statement, the Veteran's representative has also raised the issue of whether the Veteran's cervical spine disorder is a result of his service-connected residuals of a left elbow gunshot wound.   

The Veteran's DD 214 shows that he was awarded the Purple Heart due to his combat service in Vietnam.  As his service personnel records reflect that he was awarded the Purple Heart Medal due to his combat service in Vietnam, his statements regarding his combat-related injuries are enough to establish the incurrence of the claimed injuries.  See 38 U.S.C.A. § 1154(b); 28 C.F.R. § 3.304(d) (An injury or disease alleged to have been incurred or aggravated in combat may be shown by satisfactory lay evidence if such lay evidence is consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.).  Thus, the Veteran's credible lay statements regarding his in-service cervical spine injuries and symptomatology must be given consideration in determining whether service connection is warranted.  

To date, VA has not afforded the Veteran a VA examination to determine the etiology of the Veteran's currently diagnosed cervical spine disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the medical evidence showing a currently diagnosed cervical spine disorder and the Veteran's credible lay statements regarding his in-service cervical spine injuries, the Board finds it necessary to provide the Veteran with an appropriate VA examination and opinion in an attempt to determine whether his current cervical spine disorder is related to his military service.  Therefore, a remand is needed for a VA examination and medical opinion.  

Finally, the Board notes that additional evidence has been added to the record since the RO's last adjudication of the claim.  This evidence must be considered by the originating agency when it readjudicates the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all outstanding VA treatment records and private medical records identified by the Veteran as relevant to the issue being remanded.

2.  Following completion of the above, arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the etiology of his cervical spine disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated tests and studies are to be performed.

Following an examination of the Veteran and a review of the Veteran's pertinent history, the examiner should identify all cervical spine disorders that have been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise related to the Veteran's active service, to include in-service injuries.

For each (if any) cervical spine disorder which the examiner believes did not originate in service and is not attributable to service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by service-connected disability.

For purposes of the opinions, the examiner should assume that the Veteran is credible.

The examiner must provide a complete rationale for all opinions offered.  If the examiner is unable to provide any requested opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim, to include on a secondary basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


